2 U.S. 214
2 Dall. 214
1 L.Ed. 354
Fox's Lesseev.Palmer, et al.*
Supreme Court of Pennsylvania
April Term, 1793

1
On the trial of this ejectment, the subscribing witnesses were offered to prove, that a deed, bearing date the 1st of April, 1784, was not, in fact, executed until the month of November following. It was objected, that such proof would contradict the attestation of the witnesses themselves. 4 Burr. 2224. 2 Esp. 194.


2
By the Court: A subscribing witness attests nothing but the sealing and delivery of the deed: The date is a matter which he does not attest, and to which he seldom attends. By the rules of the Common Law, the subscribing witnesses should be produced by the plaintiff to prove the execution of the deed; and surely it would be then competent to the defendant to cross-examine them, as to the real time of the delivery. But even if they were called to contradict their own previous attestation, the exception rather applies to their credit, than to their competency.


3
The objection over-ruled.



*
 This Ejectment was tried at York-Town, Nisi Prius, on the 24th May 1793, before Shippen and Bradford, Justices.